Citation Nr: 0814063	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 







INTRODUCTION

The veteran served in the Army Reserves from February 1980 to 
February 1983 and on active duty from January 1984 to March 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision denied service connection 
for bipolar disorder.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain the veteran's Social Security 
Administration records, to secure possible additional 
treatment records, to allow the RO to review additional 
evidence received, and to afford the veteran a VA 
examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). 

The Board observes that the veteran is in receipt of monthly 
benefits from the Social Security Administration (SSA).  In 
this regard, the veteran has submitted a decision from the 
SSA that granted him disability benefits due to his bipolar 
disorder, the disability currently claimed for purposes of 
receiving VA disability benefits .  The Board does 
acknowledge that the records upon which that decision was 
based are not associated with the claims file.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate such records with the veteran's claims 
file.

The Board also notes that the veteran's service medical 
records may be incomplete.  The record indicates that the RO 
obtained and associated the veteran's service medical records 
with the claims file.  However, in November 2004, the veteran 
stated that he was treated in service for bipolar disorder at 
Fort Lewis, Washington.  However, the service medical records 
associated with the claims file do not document such 
treatment.  Furthermore, the veteran reported having a 
medical history of depression or excessive worry at the time 
of his January 1985 separation examination.  Although a 
clinical evaluation did not find any psychological 
abnormalities, the physician's summary on the report of 
medical history did note that the veteran had depression 
without suicidal or homicidal ideation.  

In addition, the service medical records include a Report of 
Mental Status Evaluation signed by the same examiner on the 
same date as the January 1985 separation examination report.  
The examiner noted, "S[ervice] M[ember] notes [increased] 
pressure subsequent to chapter proceedings [and] home 
problems.  Request [illegible] help in coping.  Chap. 9 
discharge ok."  Concerning this, the Board notes that a 
discharge under Army Regulation 635-200, Chapter 9, is for 
Alcohol or Other Drug Rehabilitation Failure.  It is not 
clear that the "Chapter 9" referred to at the time of the 
veteran's separation refers to this particular regulation 
because the veteran's DD Form 214 is not of record and the 
copy of his DA 20 that is in the record is incomplete and 
does not provide information about his discharge.  Although 
service connection may not be granted for primary alcoholism, 
it may be granted for alcoholism where it is shown to be 
secondary to a service-connected disorder.  38 C.F.R. 
§§ 3.301(a), (c)(2) 3.310(a); Allen v. Principi, 237 F.3d 
1368, 1370 (Fed. Cir. 2001).  Regardless of whether the 
veteran was discharged from service for substance abuse, 
records from a mental health clinic in service may be 
relevant to the veteran's claim for service connection for 
bipolar disorder and should be obtained, if possible, on 
remand.

Thus, given that it is unclear whether the search for service 
records included clinical records from inpatient treatment or 
other treatment from a mental health clinic as well as other 
alternate sources for information, the Board concludes that 
efforts should be undertaken to attempt to obtain any 
additional service related records, and a request should also 
be made for the veteran's service personnel records, as these 
may contain evidence relevant to this claim.  These efforts 
should include attempts to obtain personnel and medical 
records from the veteran's period of service with the Army 
Reserves from February 1980 to February 1983. 

This additional development is necessary in this case because 
recent treatment reports from VA medical centers in St. Cloud 
and Anchorage show treatment for both alcohol dependence and 
bipolar disorder or a history of bipolar disorder, as well as 
other psychiatric diagnoses.  38 C.F.R. § 3.159(c).  The SSA 
decision also refers to a diagnosis of bipolar disorder.  
Thus, the Board concludes that, regardless of the history of 
alcohol dependence and the diagnoses of other mental 
disorders indicated in this case, further development of the 
evidence is needed to decide whether the veteran currently 
has bipolar disorder and, if so, whether the onset of that 
disorder began in active military service.

Concerning this, the Board notes that the veteran has not 
been afforded a VA examination in connection with his current 
claim for service connection for bipolar disorder.  As noted 
above, the veteran's service medical records report that the 
veteran had depression upon separation from service.  Current 
treatment records indicate treatment for, among other 
psychiatric diagnoses, bipolar disorder.  Thus, the RO should 
provide the veteran with a VA examination for the purpose of 
determining the likely time of onset of current bipolar 
disorder.  38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate location, to make a specific 
request for service medical inpatient 
(clinical) and outpatient psychiatric or 
mental health records of the veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  Specifically, 
it should be ascertained whether mental 
health records may be stored somewhere 
other than with the service medical 
records.  These efforts should include 
requesting clinical records documenting 
the veteran's treatment from 1984-1985.  
In addition, the RO should attempt to 
obtain any medical or personnel records 
from the veteran's period of service with 
the Army Reserves from February 1980 to 
February 1983.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The veteran should be notified of 
the RO's attempts to locate his medical 
records from his active duty service as 
well as any further action to be taken.

3.  The veteran should then be afforded a 
VA psychiatric examination for the 
purposes of determining the likelihood 
that current bipolar disorder had its 
onset in active service.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the etiology 
and likely date of onset of the veteran's 
current bipolar disorder.  In providing 
this opinion, the examiner should state 
whether it is at least as likely as not 
that the veteran's current psychiatric 
disorder is causally related to his active 
service or any incident therein.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a conclusion as it is to find 
against it.

4.  After the completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


